Case 1:18-cr-00429-WJM Document 13 Filed 10/05/18 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Action No. 18-cr-00429-REB

UNITED STATES OF AMERICA,

        Plaintiff,

v.

     1. Mykhael Kucapinski,
     2. Kevin Kucapinski,
     3. Randolph Stimac

        Defendants.


                               MOTION TO UN-RESTRICT


        The United States, by and through United States Attorney Robert C. Troyer, and

the undersigned Assistant United States Attorney, hereby respectfully requests the

Court un-restrict the Indictment, Arrest Warrant, the Government=s Motion to Restrict,

and the Order to Restrict in this case.

        The warrant has been executed and all defendants has been arrested;

…

…

…

…
Case 1:18-cr-00429-WJM Document 13 Filed 10/05/18 USDC Colorado Page 2 of 3




accordingly, there is no longer a necessity for the documents to remain restricted from

public access.

                                         Respectfully submitted,

                                         ROBERT C. TROYER
                                         United States Attorney


                                  By:     s/Jeremy Sibert
                                         JEREMY SIBERT
                                         Assistant United States Attorney
                                         1801 California Street, Suite 1600
                                         Denver, Colorado 80202
                                         Telephone: (303) 454-0100
                                         Facsimile: (303) 454-0405
                                         E-mail: jeremy.sibert@usdoj.gov
                                         Attorney for Government
Case 1:18-cr-00429-WJM Document 13 Filed 10/05/18 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

I hereby certify that on this 5th day of October 2018, I electronically filed the foregoing
MOTION TO UN-RESTRICT with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to all counsel of record.



                                                  By: s/ Brittany Herrera
                                                  BRITTANY HERRERA
                                                  Legal Assistant
                                                  United States Attorney=s Office
